UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5022


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES STEVEN LESANE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:08-cr-00185-JRS-1)


Submitted:    December 30, 2009             Decided:   January 19, 2010


Before WILKINSON and      MICHAEL,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


James F. Sumpter, Richmond, Virginia, for Appellant.      Dana J.
Boente, United States Attorney, Elizabeth C. Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    Steven   Lesane        appeals      from    a     judgment      of

conviction,     and    sentence     of    140    months’    imprisonment,           after

pleading      guilty    to   conspiracy         to   possess      with        intent   to

distribute and distribution of 50 grams or more of cocaine base,

in violation of 21 U.S.C. § 846 (2006). 1                      On appeal, Lesane

asserts district court error in:                (1) its determination that a

conspiracy existed; (2) its refusal to grant Lesane’s motion to

suppress evidence from a December 4, 2007, stop in Spotsylvania

County, Virginia; and (3) its refusal to grant Lesane’s motion

to   suppress    evidence    from    an    April     26,   2007,       stop    in   Cecil

County, Maryland.

              As a preliminary matter, we dismiss Lesane’s appeal as

to his claim of district court error relative to the existence

of a conspiracy.        This assignment of error is outside the scope

of Lesane’s conditional plea, which reserved to Lesane the sole

right to appeal the district court’s denial of his motion to

suppress. 2     His conclusory mention of the sufficiency of the


      1
       Lesane’s guilty plea was conditional, allowing him to
appeal the denial of his motion to suppress, which motion was
denied by the district court following an evidentiary hearing.
      2
        While Lesane’s motion to suppress contains a single
summary statement challenging the sufficiency of the evidence to
support the conspiracy charge, and while Lesane’s counsel
advanced limited argument at the hearing on Lesane’s motion to
suppress   supporting  his  present   contention  regarding  the
(Continued)
                                          2
evidence supporting the conviction and his limited argument on

the    issue     during    the    hearing        on    the    motion    to    suppress     is

insufficient to preserve the issue on appeal.                           Moreover, Lesane

is bound by the statements he made relative to his guilty plea

and    he   may   not     now    claim     that       the    statements      in    which    he

expressly acknowledged his guilt of the crime of conspiracy were

untrue.        See Blackledge v. Allison, 431 U.S. 63, 74 (1977).

Finally, as Lesane acknowledges on appeal, the issue relating to

the existence of a conspiracy was not ruled upon by the district

court.      As    such,    it    is   not    properly         before     this      court   for

review.     Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

               As to Lesane’s appeal of the district court’s rulings

relative to the suppression of evidence from the December 4,

2007, stop in Spotsylvania County, Virginia, and the April 26,

2007, stop in Cecil County, Maryland, we construe the evidence

in the light most favorable to the United States, the prevailing

party below.        United States v. Seidman, 156 F.3d 542, 547 (4th

Cir.    1998).      We    review      de    novo       the    district    court’s      legal

conclusions        and      review         for        clear     error        its     factual




conspiracy charge, the district court did not enter a ruling on
the issue of the existence of a conspiracy at the suppression
hearing, nor did it address the issue at all in its Memorandum
Opinion denying the motion to suppress.



                                             3
determinations.           United States v. Rusher, 966 F.2d 868, 873 (4th

Cir. 1992).

                 Lesane claims the December 4, 2007, police stop was

pretextual. 3           We find no clear error in the district court’s

factual determination crediting Deputy Taylor’s testimony that

Lesane failed to stop at a stop sign over the testimony of Jaime

Coleman, Lesane’s wife and a passenger in the vehicle, that she

“believed” the car stopped.                   See Rusher, 966 F.2d at 873.          The

failure to obey the stop sign provided Deputy Taylor with the

requisite probable cause to stop the vehicle.                       See United States

v.   Hassan         El,   5     F.3d   726,    730   (4th    Cir.    1993)    (adopting

objective        test     for    determining       whether    officer   had    probable

cause       to   stop     vehicle).        The     ensuing    search,   during   which

contraband was discovered, did not offend the Fourth Amendment.

                 Nor do we find merit to Lesane’s assertion of district

court       error    in    its    denial      of   Lesane’s    motion    to   suppress

evidence relative to the April 26, 2007, search of his toiletry

bag.        Lesane claims he had an expectation of privacy in his

toiletry bag, and that the officer’s search of that bag exceeded

the scope allowed by the probable cause from the smell of burnt

marijuana.          He asserts further that when the officer failed to

        3
       Lesane’s argument that he was unaware of the bags of crack
cocaine in the back of the vehicle next to him on the seat is
not relevant to the validity of the stop.



                                               4
find contraband in his search of the interior of the car, the

officer’s          probable       cause   was      no    longer     supported, 4      and    his

further search of the closed bag located on the backseat of the

vehicle, without a warrant, violated Lesane’s Fourth Amendment

rights.

                   The Fourth Amendment permits a warrantless search of a

vehicle        and    any    containers       or       compartments      found     within    it,

where        probable       cause    exists     to      search    the    vehicle.       United

States v. Ross, 456 U.S. 798, 823 (1982); see also California v.

Acevedo, 500 U.S. 565, 570 (1991).                       This court has held that the

odor of marijuana, without more, may provide requisite probable

cause to support the warrantless search of a vehicle and baggage

contained in that vehicle.                    United States v. Scheetz, 293 F.3d

175, 184 (4th Cir. 2002).

                   Here,    the     officer     pulled         Lesane’s      car     over    for

speeding       and     erratic      driving,       and    he     testified    that    when    he

reached the window he “could smell the odor of marijuana.”                                   He

searched the vehicle and the toiletry bag based on the marijuana

odor.         Under prevailing Supreme Court and Fourth Circuit case

law,        that    testimony       supports    the      district       court’s    conclusion

that the officer had probable cause to search the inside of the


        4
       Lesane’s conclusory assertion is offered without legal
support.



                                                   5
vehicle, as well as the toiletry bag contained in the vehicle.

See Acevedo, 500 U.S. at 570; Scheetz, 293 F.3d at 184.

              Accordingly,   we   dismiss      for   lack    of   jurisdiction

Lesane’s claims relating to the sufficiency of the evidence to

support   a    conspiracy,   affirm    the    district    court’s       denial    of

Lesane’s motion to suppress, and affirm Lesane’s conviction and

sentence.      We further deny Lesane’s pro se motions to file pro

se supplemental briefs.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court    and    argument    would    not    aid     the

decisional process.

                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                       6